Citation Nr: 0120847	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
status detached retina of the right eye with ptosis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina, which granted an increased 
evaluation for a right eye disability.  The veteran was 
notified of the increase and he has appealed claiming that 
his disability should be rated higher. 

In May 2001, a Board hearing was held in Columbia, South 
Carolina, before the undersigned, who is the Board member 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  Visual field loss referable to the right eye is 
approximately 28 degrees; corrected visual acuity in his 
service-connected eye is 20/200.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for an 
increased evaluation for a right eye condition.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103(A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for a right eye disability has not been met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 6008, 6074, 6077, 6078 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted a request for an increased evaluation 
for his service-connected right eye disability in March 2000.  
Two months later, in May 2000, the veteran underwent an eye 
examination to determine what kind of residuals he was 
suffering as a result of having retinal detachment of the 
right eye.  The results of that examination are provided 
below.

	. . . the veteran's best corrected 
visual acuity at distance is 20/200 in 
the right eye and 20/200 in the left eye.  
His best corrected visual acuity at near 
was J6 in the right and J1 at the left.  
The external examination was within 
normal limits both eyes except for slight 
ptosis of the right upper lid.  The 
extraocular motility exam was full both 
eyes.  The confrontational field testing 
was full both eyes.  His pupillary 
examination showed pupils that were 3 mm 
in size reactive to 2 mm in bright light 
without evidence of an afferent pupillary 
defect both eyes.  His intraocular 
pressures measured 11 in the right and 13 
in the left.  His anterior segment 
examination was within normal limits both 
eyes except for 1+ nuclear sclerosis in 
both lenses.  His dilated funduscopic 
examination revealed a clear vitreous 
both eyes with cup-to-disk ration of 0.3 
both eyes and normal macula, vessels, and 
periphery both eyes.  There was also 
indentation of the retina at 360 degrees 
evidence of a scleral buckle repair for 
the retinal detachment of the right eye.  
The retina was noted to be flat and 
attached in the right eye.

Shortly after the examination, the veteran proffered a 
written statement concerning his right eye condition.  He 
complained of difficulty seeing at night, pain, and balance 
problems.  A field of vision examination was accomplished in 
January 2001 - the results of which are included in the 
claims folder.  The veteran's written complaints were echoed 
when he provided testimony before the Board in May 2001.

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant medical treatment records, 
the veteran has a VA medical examination, and the veteran has 
provided testimony before the RO and the Board for the 
purpose of explaining his contentions.  Additionally, the 
appellant has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  It is the determination of the Board that VA has 
no further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

As noted above, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The veteran's right eye detached retinal repair has been 
rated in accordance with 38 C.F.R. Part 4, Diagnostic Code 
6008 (2000), which states that said condition will be rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75 (2000).  A 30 percent 
evaluation is the maximum schedular evaluation for blindness 
of one eye in the absence of anatomical loss of the eye and 
when the other eye is normal.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6063 to 6079 (2000).

Corrected visual acuity of 20/50 (6/15) in one eye warrants a 
10 percent evaluation when corrected visual acuity in the 
other eye is 20/40 ((6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2000).  A 20 percent rating is warranted when 
corrected acuity in one eye is 20/200 and 20/40 in the other 
eye.  38 C.F.R. Part 4, Diagnostic Code 6077 (2000).  If the 
corrected acuity in one eye is 5/200 and 20/40 in the other 
eye, a 30 percent disability rating shall be assigned.  38 
C.F.R. Part 4, Diagnostic Code 6074 (2000).  

A 10 percent evaluation is warranted for unilateral 
concentric contraction of the visual field to 60 to 30 
degrees, but not to 15 degrees, or for unilateral loss of 
either the nasal or temporal half of the visual field.  A 20 
percent evaluation requires unilateral concentric contraction 
to 15 degrees, but not to 5 degrees, or unilateral loss of 
the nasal half of the visual field may be evaluated as the 
equivalent of corrected visual acuity of 20/50 (6/15); 
contraction to 45 degrees, but not to 30 degrees, or 
unilateral loss of the temporal half of the visual field may 
be evaluated as the equivalent of corrected visual acuity of 
20/70 (6/21); contraction to 30 degrees, but not to 15 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30); and contraction to 15 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30); and contraction to 15 
degrees, but not to 5 degrees, may be evaluated as the 
equivalent of corrected visual acuity of 20/200 (6/60).  38 
C.F.R. Part 4 (2000).  These alternative ratings are to be 
employed when there is a ratable defect of visual acuity or a 
different impairment of the visual field in the other eye.  
38 C.F.R. Part 4, Diagnostic Code 6080 (2000).

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070 (2000).  This interpretation of the 
rating schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the rating 
schedule for unilateral hearing loss and has been 
inferentially approved.  Boyer v. West, 11 Vet. App. 477, 
479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2000).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2000), a 
rating for diplopia (double vision) may be assigned, instead 
of a rating for loss of visual acuity or visual field.  When 
the diplopia field extends beyond more than one quadrant or 
more than one range of degrees, the evaluation for diplopia 
will be based on the quadrant and degree range that provide 
the highest evaluation; when diplopia exists in two 
individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.

The Board finds that an evaluation in excess of 20 percent 
for the veteran's service-connected right eye condition is 
not warranted.  The evidence does not show that the veteran 
has suffered from recurrent retinal problems such as another 
detached or semi-detached retina of the right eye.  Moreover, 
the veteran has not demonstrated that he has decreased visual 
acuity that would warrant a 30 percent, or greater, 
disability rating.  Additionally, the evidence does not show 
that the veteran's diplopia is so severe as to warrant a 
higher rating and the veteran's most recent VA eye 
examination did not find that the veteran had loss the use of 
his right eye.  While the veteran has complained of pain in 
the eye, along with some functional loss of use of the right 
eye, the Board believes that the veteran's pain and 
functional loss are reflected in the rating evaluation of 20 
percent.

Hence, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent, as there is no medical evidence of 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity to warrant a higher 
rating.  The benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied. 


ORDER

Entitlement to an increased evaluation for post-operative 
status detached retina of the right eye with ptosis is 
denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


